Citation Nr: 0717152	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's brother




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In her notice of disagreement (NOD), received in August 2004, 
the appellant requested a personal hearing.  In December 
2004, the appellant and her brother presented testimony at a 
hearing conducted at the Muskogee RO before a Decision Review 
Officer (DRO).  A transcript of this personal hearing is in 
the claims folder.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
June 1982, and that the immediate cause of death was 
myocardial infarction and a contributory condition leading to 
his death was aortic stenosis.  

2.  The veteran was not service-connected for any disability 
during his lifetime.

3.  The causes of the veteran's death developed many years 
after service and were not the result of a disease or injury 
incurred during his service. 

CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
appellant with notice of the VCAA in April 2004, prior to the 
initial decision on the claim in July 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the April 2004 VCAA notice letter, the RO informed the 
appellant about the information and evidence necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  Specifically, the RO stated that 
evidence was needed to show that the veteran died in service; 
from a service-related injury or disease; or from a non-
service related injury or disease and was entitled to receive 
VA compensation for a service-connected disability that was 
rated as totally disabling.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records, records 
from VA hospitals and the Social Security Administration, or 
records from other federal agencies.  Additionally, the 
letter noted that VA would make requests for relevant records 
not held by any federal agency such as from state or local 
governments, private doctors and hospitals, or current or 
former employers.  

The RO also explained what information and evidence the 
appellant was expected to supply to VA and specifically 
referred to the section entitled "what the evidence must 
show" as a reference.  In particular, the letter instructed 
the appellant to provide enough information about records so 
that VA could request them.  It is apparent from the 
correspondence and contentions that the appellant sent VA, 
including copies of the veteran's service medical records, 
that she was aware of what was necessary to substantiate her 
claim for service connection.  Additionally, she presented 
testimony and made arguments during a personal hearing in 
December 2004.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant ...).  Accordingly, the duty to notify has been 
satisfied.

Finally, the "fourth element," was also satisfied.  The 
letter asked the appellant to let VA know of any other 
evidence or information that she thought would support her 
claim.  Additionally, the notice letter asked her to send any 
evidence in her possession that pertains to his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for cause of 
the veteran's death, but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant on 
the disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for cause 
of the veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Board notes that the appellant and her brother have 
contended throughout this appeal that some of the veteran's 
service medical records are missing.  However, there is no 
evidence that the veteran's service medical records are 
absent from the claims file.  In fact, in response to a claim 
filed by the veteran in September 1966 for a left ankle 
disability, the National Personnel Records Center (NPRC) sent 
all available service medical records in February 1967 to the 
RO years before a fire at the NPRC occurred in July 1973 and 
resulted in the destruction of many veterans' service medical 
records.  In any event, the record contains the service 
medical record (October 1952 report of medical history) that 
the appellant identified during her December 2004 hearing as 
missing from the record.  (Furthermore the record contains 
the other records pertaining to the veteran's ankle claim 
that the appellant's brother identified as missing during the 
hearing.)  

Additionally, the appellant claimed in a December 2004 
statement that the doctor who signed the veteran's death 
certificate, Dr. C.T., D.O., worked for VA and treated her 
husband after his heart attack in the 1970s until the time of 
his death.  However, there is no evidence that Dr. C.T. ever 
worked for the VA.  In fact, the death certificate indicated 
that Dr. C.T. worked for a private hospital, H.M.C.  

The appellant also requested any treatment records related to 
the veteran's disability compensation that he received from 
the federal government after his heart attack in the 1970s.  
However, as will be discussed more fully below, there is no 
evidence in the record that the veteran had any heart 
problems during service or within one year after service.  In 
fact, during her December 2004 hearing, the appellant 
testified that she did not recall her husband complaining of 
a heart condition or seeking treatment for one in the 1950s 
or 1960s following his separation from service in October 
1952.  Moreover, the appellant has not identified any 
treatment provider in the 1950s or 1960s from which VA could 
seek records.  See 38 C.F.R. § 3.159(c)(1)(i), (2)(i).  
Further, a November 2004 letter from the Office of Personnel 
Management (O.P.M.) stated that the veteran received 
disability beginning in December 1976 for a heart condition, 
over 20 years after his separation from service.  
Importantly, even if VA made efforts to obtain these records, 
which may or may not exist, there is nothing in service to 
which to connect the cause of the veteran's death.  In sum, 
because there is no event, injury, or disease in service to 
which the veteran's death could be related, and the first 
evidence of a heart disability is dated more than 20 years 
after his separation from service, the Board finds that 
efforts to obtain any medical records from Dr. C.T. or the 
O.P.M. are unnecessary.  38 C.F.R. § 3.159(c)(1), (2); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003).  Additionally, any error 
in assisting the appellant is harmless.  Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005) (indicating that a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error 
where it did not affect the essential fairness of the 
adjudication).
The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had a heart or heart related disorder in 
service or within the applicable presumptive period.  
38 C.F.R. § 3.309(a).  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service to which the 
veteran's death could be related, the Board finds that a VA 
medical opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).

In conclusion, VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  VA has 
also assisted the appellant throughout the course of this 
appeal by providing her with a SOC and SSOC, which informed 
her of the laws and regulations relevant to her claim.  
Further, the appellant and her brother presented testimony at 
a personal hearing in December 2004.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
certain types of heart disease such as cardiovascular-renal 
disease including hypertension, may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  The veteran's death certificate indicates 
that the veteran died in June 1982.  His immediate cause of 
death was myocardial infarction and aortic stenosis was 
listed as another significant condition contributing to his 
death.  

At the time of the veteran's death, service connection had 
not been established for any disability.  Further, the 
evidence of record does not support the appellant's 
contentions that the veteran's death is related to his 
service.  In this regard, the veteran's service medical 
records, including his September 1950 induction examination 
and October 1952 separation examination, were negative for a 
diagnosis of a heart disability.  The September 1950 
examination noted that the veteran's heart and vascular 
system were found to have no specific abnormalities and his 
chest x-ray was negative.  The appellant argues that blank 
spaces next to "dizziness or fainting spells" and 
"palpitation or pounding heart" on the October 1952 report 
of medical history indicate that the veteran's heart problems 
began in service.  However, the Board finds it significant 
that the examiner typed "history not significant" on both 
the October 1952 separation examination and report of medical 
history.  Importantly, his heart was found to be normal and 
his chest x-ray was negative.  To the extent the appellant is 
contending that high blood pressure readings are evidence of 
in-service heart problems, the Board notes that the term 
hypertension means diastolic blood pressure that is 
predominantly 90 mm or greater or systolic blood pressure 
that is predominantly 160 mm or greater with diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).  No such readings appear in the service 
medical records.  For example, his blood pressure was noted 
as 140/84 (systolic/diastolic) on his September 1950 
induction examination and 120/80 on his October 1952 
separation examination.  

Additionally, there is no medical evidence that the veteran 
developed one of the chronic cardiac diseases listed in 
38 C.F.R. § 3.309(a) within a year after his discharge from 
service.  38 C.F.R. § 3.307(a)(3) and 3.309(a).  In fact, the 
only post-service evidence reflecting that the veteran had a 
heart condition was the November 2004 letter from O.P.M 
noting that he received disability beginning in 1976, more 
than 20 years after his separation from service.  The Board 
also notes that a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The appellant testified that 
the veteran did not complain or seek treatment for his heart 
or blood pressure until the 1970s, approximately 20 years 
after his separation from service.  The veteran died from a 
myocardial infarction and aortic stenosis in June 1982, 30 
years after his discharge from service.  Taken together, this 
lengthy gap in time between the veteran's service and the 
first indication of a heart condition in 1976 weighs heavily 
against the appellant's claim.  

Although the appellant may sincerely believe that the veteran 
had a heart disability in service that led to his death, the 
Board notes that she, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  

In conclusion, the Board finds that the veteran's cause of 
death disabilities of myocardial infarction and aortic 
stenosis were not causally or etiologically related to his 
military service.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of any 
heart or heart related disability.  The first evidence of a 
heart condition was in December 1976, 24 years after the 
veteran's discharge from service.  Therefore, the Board finds 
that the veteran's heart problems did not manifest in service 
or during the presumptive period.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


